ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-20 are allowed because the prior art made of record does not teach a method, device, or charging component for detecting a plug operation of a charging plug in a charging socket of an electrically drivable vehicle, in the manner as recited in the claims. 
Reasons For Allowance
3.         With respect to claims 1-4, and 6-20, the prior art made of record fails to teach the combination of steps recited in independent claims 1, 11 and 16, including the following particular combination of steps as recited in claim 1 and similar particular combination recited in claims 11 and 16, as follows:
detecting the plug operation by detecting an amplitude change of a control signal on a control signal line of the charging plug, wherein the control signal line is configured to transmit control signals between the electrically drivable vehicle and a charging station; 
detecting a number of plug cycles by counting a number of detected plug operations; and
signaling an approaching of a predetermined number of plug operations to a user via an optical indicator in the electrically drivable vehicle, an acoustic indicator in the electrically drivable vehicle, a haptic indicator in the electrically drivable vehicle, the charging station, the charging plug, or any combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851